DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (10/17/22 Remarks: page 9, line 18 - page 14, line 10) with respect to the rejection of claims 1-6, 8-15, & 17-20 have been fully considered but they are not persuasive.
Examiner notes that the rejection of claims 2 & 11 under 35 USC §103 has been obviated by the claims’ cancellation.
With respect to claim 1, Applicant argues (10/17/22 Remarks: page 9, line 18 – page 10, line 32, particularly page 10, lines 26-32) that the previously stated application of prior art (7/15/22 Office Action) to the limitations of claim 1 as amended relies solely upon Lin (US 20170287137), insofar as claim 1 has been amended by removing features which were read upon the teachings of Lu (“Tag-Based Personalized Image Ranking…”) (7/15/22 Office Action) and adding features of previously presented claim 2 which were read upon Lin (7/15/22 Office Action).
Examiner concurs with this element of Applicant’s argument.
With respect to claim 1, Applicant argues (10/17/22 Remarks: page 10, line 27 – page 13, line 30, particularly page 11, line 1 – page 13, line 28) that Lin does not teach or suggest three particular elements of claim 1, as set forth below.
First, with respect to claim 1, Applicant argues (10/17/22 Remarks: page 12, lines 1-13) that Lin does not teach or suggest the recited labeling of a plurality of regions of a target object.
However, Lin discloses the labelling of regions (Lin paragraph 0051, plural image samples having distinct identified category labels such as “people” or “cats”) and the detection of a plurality of regions within a target (Lin paragraph 0046, detection of plural object regions within an image).
Second, with respect to claim 1, Applicant argues (10/17/22 Remarks: page 12, line 13 – page 13, line 11) that Lin does not teach or suggest the recited segmenting of an image based on a convolution network to obtain a plurality of regions of a target object.
However, Lin discloses the use of a convolution neural network object detector (Lin paragraph 0044 and Figure 1, convolutional neural network object detector) and the detection of a plurality of regions within a target (Lin paragraph 0046, plurality of detected objects; Lin paragraph 0071 & 0073 and Figures 4A-4B, segments include portion of detected object).
Third, with respect to claim 1, Applicant argues (10/17/22 Remarks: page 13, lines 12-28) that Lin does not teach or suggest the recited extracting of features of a circumscribed geometric frame and connecting the features to obtain a target feature of an object.
However, Lin discloses the generation of a cropped portion defining a circumscribed frame in which features are extracted and connected to generate a target feature (boundary map) of an object (Lin paragraphs 0039 & 0055, generate boundary map within cropped portion containing detected object).
With respect to claim 1, Applicant argues (10/17/22 Remarks: page 13, line 31 – page 14, line 4) that Lu also fails to disclose the three features described above.
Examiner concurs with this element of Applicant’s argument, but notes that Lu is not relied upon in the rejection of claim 1 as amended.
Applicant argues (10/17/22 Remarks: page 14, lines 7-8) that claims 10 and 19 are allowable for the same reasons advanced with respect to claim 1.
Applicant’s arguments with respect to claim 1 are addressed above.
Applicant argues (10/17/22 Remarks: page 14, lines 9-10) that the dependent claims (claims 3-6, 8-9, 12-15, 17-18, & 20-22) are allowable for the same reasons advanced with respect to their respective parent claims (claims 1 & 10).
Applicant’s arguments with respect to claims 1 & 10 are addressed above.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 10, 12-15, & 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 20170287137, cited in 9/29/21 Office Action).
Claim 1: A method of analyzing an image, applied to an electronic device, the method comprising:
obtaining an image to be analyzed (Lin paragraph 0144, image input device such as camera or scanner), the image comprising a target object (Lin paragraph 0044 and Figure 1, input image);
segmenting the image based on a pre-configured full convolution network to obtain a plurality of regions (Lin paragraph 0046, detection of plural object regions within an image) of the target object (Lin paragraph 0044 and Figure 1, convolutional neural network object detector; Lin paragraph 0046, plurality of detected objects; Lin paragraph 0071 & 0073 and Figures 4A-4B, segments include portion of detected object);
obtaining a minimum circumscribed geometric frame of each of the plurality of regions (Lin paragraph 0044 and Figure 1, object detector determining rectangular frame);
extracting a feature of a corresponding region of each minimum circumscribed geometric frame based on a pre-configured convolution neural network (Lin paragraph 0055, trained convolution network), and
connecting the features of the corresponding regions of the minimum circumscribed geometric frames to obtain a target object feature of the target object (Lin paragraphs 0039 & 0055, generate boundary map within cropped portion containing detected object); and
comparing the target object feature against an image feature of each image in a pre-stored image library, and outputting an image analysis result for the image to be analyzed according to a comparison result (Lin paragraph 0046, identify detected objects; Lin paragraph 0051, identifications based on training images),
wherein prior to obtaining the image to be analyzed, the method further comprises:
configuring the full convolution network, by:
receiving an image sample set, the image sample set comprising a plurality of image samples (Lin paragraph 0051, plural image samples); and
labelling a plurality of regions of a target object (Lin paragraph 0046, detection of plural object regions within an image) in each of the plurality of image samples, inputting labelled image samples into the full convolution network for training, to obtain the trained full convolution network (Lin paragraph 0051, plural image samples having distinct identified category labels such as “people” or “cats”).
Claim 3: The method as recited in claim 1 (see above), further comprising, prior to obtaining the image to be analyzed:
configuring the convolution neural network, by:
receiving an image sample set, the image sample set comprising a plurality of image samples (Lin paragraph 0051, plural training image samples received by network 112); and
inputting each of the plurality of image samples into the convolution neural network for training by using a Softmax regression function (Lin paragraph 0087, softmax layer of network 112), to obtain the trained convolution neural network.
Claim 4: The method as recited in claim 3 (see above), wherein extracting the feature of the corresponding region of each minimum circumscribed geometric frame based on the pre-configured convolution neural network comprises:
inputting image data in each minimum circumscribed geometric frame into the trained convolution neural network model for processing (Lin paragraphs 0047-0050 and Figure 1, cropped portion 110 given further processing), and using a plurality of features obtained from a last layer of the convolution neural network model (Lin Figure 7, ultimate output from last processing layer) as the features of the corresponding regions of the minimum circumscribed geometric frames (Lin paragraphs 0039 & 0055, generate boundary map within cropped portion containing detected object).
Claim 5: The method recited in claim 1, further comprising:
processing each image in the pre-stored image library through the full convolution network and the convolution neural network to obtain the corresponding image feature of each image in the pre-stored image library (Lin paragraphs 0089-0090 and Figure 8, processing training images through first and second networks to obtain networks trained for image features).
Claim 6: The method as recited in claim 1 (see above), wherein obtaining the minimum circumscribed geometric frame of each of the plurality of regions comprises:
obtaining a minimum circumscribed rectangular frame of each of the plurality of regions (Lin paragraph 0044 and Figure 1, object detector determining rectangular frame); Lin paragraph 0046, plurality of detected objects); or (Note: This is a recitation in the alternative, readable upon either option) obtaining a minimum circumscribed circle of each of the plurality of regions.
Claim 10: An apparatus for analyzing an image, applied to an electronic device (Lin paragraph 0140, computing device), the apparatus comprising:
an obtaining module, configured to obtain an image to be analyzed (Lin paragraph 0144, image input device such as camera or scanner), the image to be analyzed comprising a target object (Lin paragraph 0044 and Figure 1, input image);
a segmentation module, configured to segment the image to be analyzed based on a pre-configured full convolution network to obtain a plurality of regions (Lin paragraph 0046, detection of plural object regions within an image) of the target object (Lin paragraph 0044 and Figure 1, convolutional neural network object detector; Lin paragraph 0046, plurality of detected objects; Lin paragraph 0071 & 0073 and Figures 4A-4B, segments include portion of detected object);
an acquisition module, configured to obtain a minimum circumscribed geometric frame of each of the plurality of regions (Lin paragraph 0044 and Figure 1, object detector determining rectangular frame);
an extraction module, configured to extract a feature of a corresponding region of each minimum circumscribed geometric frame based on a pre-configured convolution neural network (Lin paragraph 0055, trained convolution network), and
connect the features of the corresponding regions of the minimum circumscribed geometric frames to obtain a target object feature of the target object (Lin paragraphs 0039 & 0055, generate boundary map within cropped portion containing detected object);
a comparison module, configured to compare the target object feature against an image feature of each image in a pre-stored image library, and output an image analysis result for the image to be analyzed according to a comparison result (Lin paragraph 0046, identify detected objects; Lin paragraph 0051, identifications based on training images); and
a first training module, configured to configure the full convolution network, by:
receiving an image sample set that comprises a plurality of image samples, labelling a plurality of regions (Lin paragraph 0046, detection of plural object regions within an image) of a target object in each of the plurality of image samples (Lin paragraph 0051, plural image samples); and
inputting the labelled image samples into the full convolution network for training, to obtain a trained full convolution network (Lin paragraph 0051, plural image samples having distinct identified category labels such as “people” or “cats”).
Claim 12: The apparatus as recited in claim 10 (see above), further comprising:
a second training module, configured to configure the convolution neural network, by:
receiving an image sample set that comprises a plurality of image samples (Lin paragraph 0051, plural training image samples received by network 112); and
inputting each of the plurality of image samples into the convolution neural network for training by using a Softmax regression function (Lin paragraph 0087, softmax layer of network 112), to obtain a trained convolution neural network.
Claim 13: The apparatus as recited in claim 12 (see above), wherein the extraction module is configured to input image data in each minimum circumscribed geometric frame into the trained convolution neural network for processing (Lin paragraphs 0047-0050 and Figure 1, cropped portion 110 given further processing), and use a plurality of features obtained from a last layer (Lin Figure 7, ultimate output from last processing layer) of the convolution neural network model as the features of the corresponding regions of the minimum circumscribed geometric frames (Lin paragraphs 0039 & 0055, generate boundary map within cropped portion containing detected object).
Claim 14: The apparatus as recited in claim 10, further comprising: an image-library feature processing module, configured to process each image in the pre-stored image library through the full convolution network and the convolution neural network to obtain the corresponding image feature of each image in the pre-stored image library (Lin paragraphs 0089-0090 and Figure 8, processing training images through first and second networks to obtain networks trained for image features).
Claim 15: The apparatus as recited in claim 10 (see above), wherein the acquisition module is configured to obtain a minimum circumscribed rectangular frame of each of the plurality of regions (Lin paragraph 0044 and Figure 1, object detector determining rectangular frame); Lin paragraph 0046, plurality of detected objects), or (Note: This is a recitation in the alternative, readable upon either option) obtain a minimum circumscribed circle of each of the plurality of regions.
Claim 19: An electronic device, comprising:
a storage medium (Lin paragraph 0142, storage medium);
a processor (Lin paragraph 0141, processor); and
an apparatus for analyzing an image, the apparatus being stored in the storage medium and comprising software functional modules executable by the processor (Lin paragraph 0140, computing device; Lin paragraph 0141, stored software), the apparatus comprising:
 an obtaining module, configured to obtain an image to be analyzed (Lin paragraph 0144, image input device such as camera or scanner), the image comprising a target object (Lin paragraph 0044 and Figure 1, input image);
a segmentation module, configured to segment the image to be analyzed based on a pre-configured full convolution network to obtain a plurality of regions (Lin paragraph 0046, detection of plural object regions within an image) of the target object (Lin paragraph 0044 and Figure 1, convolutional neural network object detector; Lin paragraph 0046, plurality of detected objects; Lin paragraph 0071 & 0073 and Figures 4A-4B, segments include portion of detected object);
an acquisition module, configured to obtain a minimum circumscribed geometric frame of each of the plurality of regions (Lin paragraph 0044 and Figure 1, object detector determining rectangular frame);
an extraction module, configured to extract a feature of a corresponding region of each minimum circumscribed geometric frame based on a pre-configured convolution neural network (Lin paragraph 0055, trained convolution network), and
connect the features of the corresponding regions of the minimum circumscribed geometric frames to obtain a target object feature of the target object (Lin paragraphs 0039 & 0055, generate boundary map within cropped portion containing detected object);
a comparison module, configured to compare the target object feature against an image feature of each image in a pre-stored image library, and output an image analysis result for the image to be analyzed according to a comparison result (Lin paragraph 0046, identify detected objects; Lin paragraph 0051, identifications based on training images); and
a first training module, configured to configure the full convolution network, by:
receiving an image sample set that comprises a plurality of image samples, labelling a plurality of regions (Lin paragraph 0046, detection of plural object regions within an image) of a target object in each of the plurality of image samples (Lin paragraph 0051, plural image samples); and
inputting the labelled image samples into the full convolution network for training, to obtain a trained full convolution network (Lin paragraph 0051, plural image samples having distinct identified category labels such as “people” or “cats”).
Claim 20:  A non-transitory computer-readable storage medium, storing a computer program that when executed causes the method of analyzing an image as recited in claim 1 (see above) to be performed (Lin paragraph 0140, computing device; Lin paragraph 0141, stored software fetched by processor).
Claim Rejections - 35 USC § 103
Claims 8-9, 17-18, & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lu (“Tag-Based Personalized Image Ranking in Event Browsing”, cited in 7/15/22 Office Action).
With respect to claim 21, Lin discloses
Claim 21: The method as recited in claim 1 (see above), wherein comparing the target object feature against the image feature of each image in the pre-stored image library (Lin paragraph 0046, identify detected objects; Lin paragraph 0051, identifications based on training images) and outputting the image analysis result for the image to be analyzed according to the comparison result (Lin paragraph 0046, identify detected objects; Lin paragraph 0051, identifications based on training images)…
Lin does not expressly disclose:
…comprises:
wherein comparing the target object feature against the image feature of each image in the pre-stored image library and outputting the image analysis result for the image to be analyzed according to the comparison result  comprises:
calculating a cosine distance between the target object feature and the image feature of each image in the pre-stored image library; and
sequencing the images in the pre-stored image library based on their respective cosine distances to generate a sequencing result, the sequencing result being the image analysis result for the image to be analyzed.
Lu discloses:
…comprises:
calculating a cosine distance between the target object feature and the image feature of each image in the pre-stored image library (Lu section 3.6, cosine distance metric for measuring similarity of images); and
sequencing the images in the pre-stored image library based on their respective cosine distances to generate a sequencing result, the sequencing result being the image analysis result for the image to be analyzed (Lu section 3.6, ranking based on cosine distance metric for measuring similarity of images).
Lin and Lu are combinable because they are from the field of image analysis and comparison.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Lu cosine distance metric for measuring image similarity and ranking.
The suggestion/motivation for doing so would have been to apply a standard mathematical quantification to a determination of image similarity and ranking.
Therefore, it would have been obvious to combine Lin with Lu to obtain the invention as specified in claim 21.
Applying these teachings to claim 22:
Claim 22: The apparatus as recited in claim 10 (see above), wherein the comparison module is configured to calculate a cosine distance between the target object feature and the image feature of each image in the pre-stored image library (Lu section 3.6, cosine distance metric for measuring similarity of images), sequence the images in the pre-stored image library based on their respective cosine distances to generate a sequencing result, the sequencing result being the image analysis result for the image to be analyzed (Lu section 3.6, ranking based on cosine distance metric for measuring similarity of images).
With respect to claims 8-9 & 17-18, the art of record does not teach or suggest the recited specific mathematical derivation of the cosine distance and the sequence ranking.
The selection of a specific mathematical derivation of known quantities such as cosine distance and sequence ranking would be an example of a choice among equivalents.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Claim 8: The method as recited in claim 1 (see above), wherein the cosine distance between the target object feature and the image feature of each image in the pre-stored image library (Lu section 3.6, cosine distance metric for measuring similarity of images) is calculated by the following formula:
(equation 1)
wherein fi and fj denote a feature extracted of image i and a feature extracted of image j, respectively, ║∙║2 denotes a two norm, and d(∙) denotes the cosine distance between the target object feature and the image feature of each image in the pre-stored image library.
Claim 9: The method as recited in claim 1 (see above),
The method as recited in claim 1, wherein sequencing the images in the pre-stored image library based on their respective cosine distances to generate the sequencing result (Lu section 3.6, ranking based on cosine distance metric for measuring similarity of images) is performed using the following sequencing formula:
(equation 2)
wherein n denotes a number of images in the sequencing result, and Ω denotes the pre-stored image library.
Claim 17: The apparatus as recited in claim 10 (see above), wherein the cosine distance between the target object feature and the image feature of each image in the pre-stored image library (Lu section 3.6, cosine distance metric for measuring similarity of images) is calculated by the following formula:
(equation 1)
wherein fi and fj denote a feature extracted of image i and a feature extracted of image j, respectively, ║∙║2 denotes a two norm, and d(∙) denotes the cosine distance between the target object feature and the image feature of each image in the pre-stored image library.
Claim 18: The apparatus as recited in claim 10 (see above), wherein sequencing the images in the pre-stored image library based on their respective cosine distances to generate the sequencing result (Lu section 3.6, ranking based on cosine distance metric for measuring similarity of images) is performed using the following sequencing formula:
(equation 2)
wherein n denotes a number of images in the sequencing result, and Ω denotes the pre-stored image library.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663